DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4, 10–15 and 17–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2008/0160977 (published 03 July 2008) (“Ahmaniemi”).
Claim 1 is drawn to “a method for preventing audio feedback.” The following table illustrates the correspondence between the claimed method and the Ahmaniemi reference.
Claim 1
The Ahmaniemi Reference
“1. A method for preventing audio feedback, the method comprising:
Ahmaniemi describes a teleconferencing method that includes grouping devices into acoustic groups and routing audio to 

Ahmaniemi includes a conference service provided by a network (e.g.,) 300 that includes a switch (e.g., 301) and several user devices, or terminals, (e.g., 305) at one or more sites. Id. at ¶¶ 21–24, FIGs.2A, 2B, 3. Conferees join a conference by connecting to switch 301 and a master 305a. Id. Master 305a may be one of user devices 305. Id. at ¶ 25. Either switch 301 or master 305a manages the teleconference. Id. Master 305a may also act as an ad-hoc proxy for other user devices. Id. For example, master 305a acts as a proxy between switch 301 and devices 305b, 305c, 305d that are collocated with master 305a at site C. See id. at FIG.3. In that case, master 305a joins a teleconference meeting within network 300. See id. at ¶ 25, FIG.3.
“recording, by the user equipment, a first audio segment at a location;
User devices 305 record audio at their sites, or locations. Id. at ¶¶ 25, 26, FIGs.3, 4. Master device 305a, being a terminal, may also record audio at its site. See id. at ¶¶ 21, 25.
“receiving, by the user equipment, a second audio segment from the conference service;
Master device 305a receives second audio from the other participating user devices 305 through the conference network 300. Id. at ¶¶ 25, 26, FIG.4. For example, master device 305a receives second audio from devices 305e through switch 301 and receives second audio from device 305b through a local ad-hoc network 201. See id. at FIG.3.

“determining whether a cross-correlation value of the comparison is greater than a threshold; and
“in response to the cross-correlation value being greater than the threshold, preventing the user equipment from playing audio from the conference service.”
In the case master device 305a rather than switch 301 serves as a conference master, master device 305a compares fingerprints of each piece of recorded, first audio and received, second audio through cross-correlation. Id. at ¶¶ 26–30, FIG.4. If the correlation between two fingerprints exceeds a threshold, master device 305a groups the source terminals together. Id. Master device 305a then controls audio routing based on the groups, such that each audio originating in a first group is routed to other groups but is not routed back to devices belonging to the first group. Id.
For example, first audio recorded by master 305a may exhibit a high correlation with audio from devices 305b, 305c and 305d. See id. at ¶¶ 26–30, FIG.3. In that case, master 305a will group first audio from master 305a with second audio from devices 305b, 305c and 305d. See id. Master 305a will then not route audio from devices 305b, 305c and 305d to master 305a, preventing master 305a from playing audio received from devices 305b, 305c and 305d over the ad-hoc teleconferencing network established at site C. See id.

Table 1
For the foregoing reasons, the Ahmaniemi reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:

Likewise, Ahmaniemi’s conference master, such as master device 305a, determines the correlation between audio fingerprints from multiple audio sources, such as user devices, or terminals, 305. Ahmaniemi at ¶¶ 25–28, FIGs.3, 4. If the fingerprints exhibit a high correlation, the audio sources are grouped, otherwise they are not grouped. Id. In other words, when the fingerprints exhibit a low correlation, one below a threshold, the audio sources are not grouped. Id. The master then routes audio from each source based on the source’s grouping. Id. So when there is low correlation between first audio from master terminal 305a and second audio from another terminal, Ahmaniemi’s system places the master terminal 305a and the other terminal in different groups, enabling master terminal 305a to play audio received over network 300 from the other terminal. See id. For the foregoing reasons, the Ahmaniemi reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the recording of the first audio segment is before the user equipment plays audio from the conference service.”
Ahmaniemi also describes recording and receiving audio (e.g., step 405) from each terminal 305 prior to routing and playing audio (e.g., step 430). Ahmaniemi at ¶¶ 25, 25, FIG.4. For the foregoing reasons, the Ahmaniemi reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:

Likewise, Ahmaniemi describes comparing first and second audio segments by fingerprinting. Ahmaniemi at ¶¶ 25–27, FIG.4. For the foregoing reasons, the Ahmaniemi reference anticipates all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein the location is a conference room.”
Claim 11 depends on claim 1 and further requires the following:
“wherein the location is a physical location.”
Ahmaniemi includes a number of terminals 305 at various sites. Ahmaniemi at ¶ 24, FIG.3. One of those terminals is a master terminal, or user device, 305a. Id. Ahmaniemi describes locating master terminal 305a in a physical room hosting a teleconference for multiple parties—i.e., a conference room—and detecting when a client terminal moves to a private room. See id. at ¶¶ 3, 23, 30. For the foregoing reasons, the Ahmaniemi reference anticipates all limitations of the claims.
Claim 12 is drawn to “an apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Ahmaniemi reference.
Claim 12
The Ahmaniemi Reference
“12. An apparatus comprising:
Ahmaniemi describes a teleconferencing system that performs a method including 

“at least one memory storing instructions, which when executed by the at least one processor causes the apparatus to:
Ahmaniemi includes a conference service provided by a network (e.g.,) 300 that includes a switch (e.g., 301) and several user devices, or terminals, (e.g., 305) at one or more sites. Id. at ¶¶ 21–24, FIGs.2A, 2B, 3. Terminals 305 include a processor and memory storing instructions for execution by the processor. Id. at ¶¶ 18–20, FIG.1.
“join a meeting with a conference service;
Conferees join a conference by connecting to switch 301 and a master 305a. Id. Master 305a may be one of user devices 305. Id. at ¶ 25. Either switch 301 or master 305a manages the teleconference. Id. Master 305a may also act as an ad-hoc proxy for other user devices. Id. For example, master 305a acts as a proxy between switch 301 and devices 305b, 305c, 305d that are collocated with master 305a at site C. See id. at FIG.3. In that case, master 305a joins a teleconference meeting within network 300. See id. at ¶ 25, FIG.3.
“record a first audio segment at a location;
User devices 305 record audio at their sites, or locations. Id. at ¶¶ 25, 26, FIGs.3, 4. Master device 305a, being a terminal, may also record audio at its site. See id. at ¶¶ 21, 25.
“receive a second audio segment from the conference service;
Master device 305a receives second audio from the other participating user devices 305 through the conference network 300. Id. at ¶¶ 25, 26, FIG.4. For example, master device 305a receives second audio See id. at FIG.3.

“determine whether a cross-correlation value of the comparison is greater than a threshold; and
“in response to the cross-correlation value being greater than the threshold, prevent the user equipment from playing audio from the conference service.”
In the case master device 305a rather than switch 301 serves as a conference master, master device 305a compares fingerprints of each piece of recorded, first audio and received, second audio through cross-correlation. Id. at ¶¶ 26–30, FIG.4. If the correlation between two fingerprints exceeds a threshold, master device 305a groups the source terminals together. Id. Master device 305a then controls audio routing based on the groups, such that each audio originating in a first group is routed to other groups but is not routed back to devices belonging to the first group. Id.
For example, first audio recorded by master 305a may exhibit a high correlation with audio from devices 305b, 305c and 305d. See id. at ¶¶ 26–30, FIG.3. In that case, master 305a will group first audio from master 305a with second audio from devices 305b, 305c and 305d. See id. Master 305a will then not route audio from devices 305b, 305c and 305d to master 305a, preventing master 305a from playing audio received from devices 305b, 305c and 305d over the ad-hoc teleconferencing network established at site C. See id.

Table 2

Claim 13 depends on claim 12 and further requires the following:
“further comprising: in response to the cross-correlation value being less than the threshold, enabling the user equipment to play audio from the conference service.”
Likewise, Ahmaniemi’s conference master, such as master device 305a, determines the correlation between audio fingerprints from multiple audio sources, such as user devices, or terminals, 305. Ahmaniemi at ¶¶ 25–28, FIGs.3, 4. If the fingerprints exhibit a high correlation, the audio sources are grouped, otherwise they are not grouped. Id. In other words, when the fingerprints exhibit a low correlation, one below a threshold, the audio sources are not grouped. Id. The master then routes audio from each source based on the source’s grouping. Id. So when there is low correlation between first audio from master terminal 305a and second audio from another terminal, Ahmaniemi’s system places the master terminal 305a and the other terminal in different groups, enabling master terminal 305a to play audio received over network 300 from the other terminal. See id. For the foregoing reasons, the Ahmaniemi reference anticipates all limitations of the claim.
Claim 14 depends on claim 12 and further requires the following:
“wherein the recording of the first audio segment is before the user equipment plays audio from the conference service.”
Ahmaniemi also describes recording and receiving audio (e.g., step 405) from each terminal 305 prior to routing and playing audio (e.g., step 
Claim 15 depends on claim 12 and further requires the following:
“wherein the comparing of the first audio segment and the second audio segment is performed via fingerprinting.”
Likewise, Ahmaniemi describes comparing first and second audio segments by fingerprinting. Ahmaniemi at ¶¶ 25–27, FIG.4. For the foregoing reasons, the Ahmaniemi reference anticipates all limitations of the claim.
Claim 17 is drawn to “at least one non-transitory computer readable medium storing instructions.” The following table illustrates the correspondence between the claimed medium and the Ahmaniemi reference.
Claim 17
The Ahmaniemi Reference
“17. At least one non-transitory computer readable medium storing instructions, which when executed by at least one processor causes the least one processor to:
Ahmaniemi describes a non-transitory computer readable medium that stores instructions to implement a teleconferencing system that performs a method including grouping devices into acoustic groups and routing audio to the groups to prevent feedback. Ahmaniemi at Abs., ¶¶ 2–6. Ahmaniemi includes a conference service provided by a network (e.g.,) 300 that includes a switch (e.g., 301) and several user devices, or terminals, (e.g., 305) at one or more sites. Id. at ¶¶ 21–24, FIGs.2A, 2B, 3. Terminals 305 include a processor and memory storing instructions for Id. at ¶¶ 18–20, FIG.1.

Conferees join a conference by connecting to switch 301 and a master 305a. Id. Master 305a may be one of user devices 305. Id. at ¶ 25. Either switch 301 or master 305a manages the teleconference. Id. Master 305a may also act as an ad-hoc proxy for other user devices. Id. For example, master 305a acts as a proxy between switch 301 and devices 305b, 305c, 305d that are collocated with master 305a at site C. See id. at FIG.3. In that case, master 305a joins a teleconference meeting within network 300. See id. at ¶ 25, FIG.3.
“record a first audio segment at a location;
User devices 305 record audio at their sites, or locations. Id. at ¶¶ 25, 26, FIGs.3, 4. Master device 305a, being a terminal, may also record audio at its site. See id. at ¶¶ 21, 25.
“receive a second audio segment from the conference service;
Master device 305a receives second audio from the other participating user devices 305 through the conference network 300. Id. at ¶¶ 25, 26, FIG.4. For example, master device 305a receives second audio from devices 305e through switch 301 and receives second audio from device 305b through a local ad-hoc network 201. See id. at FIG.3.
“compare the first audio segment and the second audio segment;
“determine whether a cross-correlation value of the comparison is greater than a threshold; and

Id. at ¶¶ 26–30, Id. Master device 305a then controls audio routing based on the groups, such that each audio originating in a first group is routed to other groups but is not routed back to devices belonging to the first group. Id.
For example, first audio recorded by master 305a may exhibit a high correlation with audio from devices 305b, 305c and 305d. See id. at ¶¶ 26–30, FIG.3. In that case, master 305a will group first audio from master 305a with second audio from devices 305b, 305c and 305d. See id. Master 305a will then not route audio from devices 305b, 305c and 305d to master 305a, preventing master 305a from playing audio received from devices 305b, 305c and 305d over the ad-hoc teleconferencing network established at site C. See id.

Table 3
For the foregoing reasons, the Ahmaniemi reference anticipates all limitations of the claim.
Claim 18 depends on claim 17 and further requires the following:
“further comprising: in response to the cross-correlation value being less than the threshold, enabling the user equipment to play audio from the conference service.”
Likewise, Ahmaniemi’s conference master, such as master device 305a, determines the correlation between audio fingerprints from multiple audio Id. In other words, when the fingerprints exhibit a low correlation, one below a threshold, the audio sources are not grouped. Id. The master then routes audio from each source based on the source’s grouping. Id. So when there is low correlation between first audio from master terminal 305a and second audio from another terminal, Ahmaniemi’s system places the master terminal 305a and the other terminal in different groups, enabling master terminal 305a to play audio received over network 300 from the other terminal. See id. For the foregoing reasons, the Ahmaniemi reference anticipates all limitations of the claim.
Claim 19 depends on claim 17 and further requires the following:
“wherein the recording of the first audio segment is before the user equipment plays audio from the conference service.”
Ahmaniemi also describes recording and receiving audio (e.g., step 405) from each terminal 305 prior to routing and playing audio (e.g., step 430). Ahmaniemi at ¶¶ 25, 25, FIG.4. For the foregoing reasons, the Ahmaniemi reference anticipates all limitations of the claim.
Claim 20 depends on claim 17 and further requires the following:
“wherein the comparing of the first audio segment and the second audio segment is performed via fingerprinting.”
Likewise, Ahmaniemi describes comparing first and second audio segments by fingerprinting. Ahmaniemi at ¶¶ 25–27, FIG.4. For the 
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Ahmaniemi; US Patent Application Publication 2014/0188487 (published 3 July 2014) (“Perez”); US Patent Application Publication 2013/0139673 (published 6 June 2013) (“Ellis”) and US Patent Application Publication 2017/0111737 (published 20 April 2017) (“Painter”).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Ahmaniemi.
Claim 5 depends on claim 4 and further requires the following:
“further comprising:
“decomposing the first audio segment and the second audio segment into a plurality of frequency bins within a range of frequencies;
“adjusting an amplitude of frequencies in the frequency bins having an amplitude above an amplitude threshold; and
“creating fingerprints of the first audio segment and the second audio segment.”
See Ahmaniemi at ¶¶ 24–28, FIGs.3, 4. The operation of Ahmaniemi’s system 300 differs from the claimed method because it does not describe the decomposition of the first and second audio into a plurality of frequency bins. Ahmaniemi’s system 300 also does not adjust amplitudes of frequencies in frequency bins having an amplitude above an amplitude threshold. These differences arise because the Ahmaniemi generally describes the comparison of audio fingerprints originating from two terminals without describing a particular technique for fingerprint generation.
These differences are not patentably significant because the prior art as a whole teaches and suggests applying the claimed fingerprint generation technique in Ahmaniemi’s system 300. The Perez reference, for instance, describes an audio fingerprint generation and comparison method. Perez at Abs., ¶¶ 33–35, 119, 120, FIG.1. Perez splits fingerprint generation and comparison into three principal steps: pre-processing 104, robust hash extraction 108 and comparison 114. Id. Perez’s extraction 108 includes windowing, transformation, normalization, postprocessing and Id. at ¶¶ 121–124, FIG.2. The transformation 206 includes application of the Discrete Fourier Transform (DFT)—using the fast Fourier Transform (FFT)—to produce a set of decomposed frequency coefficients for a windowed audio sample. Id. at ¶¶ 135, 159, FIG.2. Perez also suggests limiting the bandwidth of the transformed signal to between 300 and 2000 Hz since the resulting range includes most of the energy of natural audio signals and excludes noises, such as non-linear distortions and fan noise. Id. at ¶¶ 159–161.
The Ellis reference describes an audio fingerprint generation method. Ellis at Abs., ¶¶ 3–7, 19–31, FIG.1. Ellis’s method includes a preprocessing step 120 for whitening an audio music sample. Id. at ¶ 20, 21, FIG.1. The whitening step reduces the presence of resonances that are attributable to the equipment used to record the audio sample and do not reflect the actual content. Id. In Ellis, whitening occurs as a preprocessing step prior to time-to-frequency transformation, or decomposition. Id.
The Painter reference describes a method for equalizing/whitening an audio signal to reduce the creation of resonances in a loudspeaker. Painter at ¶¶ 2–4, 45–48. Painter’s equalizer analyzes the amplitude of an audio signal in a set of frequency bands. Id. at ¶¶ 53–58, FIG.1. It attenuates frequency bands whose amplitude exceeds a threshold. Id. The Painter reference describes performing equalization either on a time domain signal or a frequency domain signal. Id. at ¶¶ 59–61, FIGs.2A, 2B. This would have 
One of ordinary skill would recognize that these references, which are all related to audio processing and fingerprinting, fit together like a puzzle. The Ahmanieri reference would have motivated one of ordinary skill in the art to build a conference system 300 with the ability to generate and compare fingerprints among conference terminals 350x. The Perez reference provides detailed instructions on how to implement fingerprint generation based on energy levels and comparison through correlation, as suggested by the Ahmanieri reference. Perez’s fingerprint generation includes frequency decomposition, or transformation, using the FFT. The Ellis reference suggests applying a whitening process to the recorded audio signals to eliminate resonances that would arise from Ahmanieri’s use of different microphones at each different terminal 350x. And the Painter reference describes alternative techniques for whitening/equalization to reduce or prevent resonance. Painter’s whitening/equalization process includes analyzing the amplitude of an audio signal in a plurality of subbands. Frequency bands having an amplitude above a threshold are attenuated. Painter also teaches that whitening/equalization may be applied after frequency decomposition instead of before as in the Ellis reference. Accordingly, it would have been obvious for one of ordinary skill in the art to generate Ahmanieri’s audio fingerprints by decomposing each terminal’s 
Claim 8 depends on claim 5 and further requires the following:
“further comprising:
“normalizing the fingerprints; and
“comparing a first fingerprint of the first audio segment and a second finger print the second audio segment to determine the cross-correlation value.”
Likewise, the Perez reference describes fingerprint extraction 108 as including windowing, transformation, normalization, postprocessing and quantization/reshaping. Id. at ¶¶ 121–124, FIG.2. For the foregoing reasons, the combination of the Ahmanieri, the Perez, the Ellis and the Painter references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the threshold is between 0.35.”
The Ahmanieri reference does not describe a particular correlation threshold. Assuming a perfect correlation measure of 1.0 and a total decorrelation measure of 0.0, the particular correlation threshold used would be a design choice resulting from routine experimentation with different threshold values and observation on system performance—namely, the See Ahmanieri at Abs., ¶¶ 2–6, 23, 24. Accordingly, it would have been obvious for one of ordinary skill in the art to experiment with a correlation threshold and to choose a value that prevents feedback to a desired extent. The record does not reflect the threshold of 0.35 producing any other unexpected advantages aside from discerning similar audio segments. (Cf. Spec. at ¶¶ 38, 46, FIG.2A.) So the obvious, routine experimentation just described would have naturally led to the claimed value of 0.35. For the foregoing reasons, the Ahmanieri reference makes obvious all limitations of the claim.
Claim 16 depends on claim 15 and further requires the following:
“further comprising instructions which when executed by the at least one processor causes the apparatus to:
“decompose the first audio segment and the second audio segment into a plurality of frequency bins within a range of frequencies;
“adjust an amplitude of frequencies in the frequency bins having an amplitude above an amplitude threshold; and
“create fingerprints of the first audio segment and the second audio segment.”
Ahmaniemi’s audio conferencing system 300 is relevant to the claimed method because, like the claimed invention, it performs a cross-correlation between fingerprints associated with first and second audio segments and determines if the cross-correlation exceeds a threshold or not. In particular, Ahmaniemi’s system compares fingerprints of first audio from a first terminal 305b to fingerprints of second audio from a second terminal 305c. See Ahmaniemi at ¶¶ 24–28, FIGs.3, 4. The operation of Ahmaniemi’s system 300 differs from the claimed method because it does not describe the decomposition of the first and second audio into a plurality of frequency bins. Ahmaniemi’s system 300 also does not adjust amplitudes of frequencies in frequency bins having an amplitude above an amplitude threshold. These differences arise because the Ahmaniemi generally describes the comparison of audio fingerprints originating from two terminals without describing a particular technique for fingerprint generation.
These differences are not patentably significant because the prior art as a whole teaches and suggests applying the claimed fingerprint generation technique in Ahmaniemi’s system 300. The Perez reference, for instance, describes an audio fingerprint generation and comparison method. Perez at Abs., ¶¶ 33–35, 119, 120, FIG.1. Perez splits fingerprint generation and comparison into three principal steps: pre-processing 104, robust hash extraction 108 and comparison 114. Id. Perez’s extraction 108 includes windowing, transformation, normalization, postprocessing and quantization/reshaping. Id. at ¶¶ 121–124, FIG.2. The transformation 206 includes application of the Discrete Fourier Transform (DFT)—using the fast Fourier Transform (FFT)—to produce a set of decomposed frequency coefficients for a windowed audio sample. Id. at ¶¶ 135, 159, FIG.2. Perez also suggests limiting the bandwidth of the transformed signal to between 300 and 2000 Hz since the resulting range includes most of the energy of Id. at ¶¶ 159–161.
The Ellis reference describes an audio fingerprint generation method. Ellis at Abs., ¶¶ 3–7, 19–31, FIG.1. Ellis’s method includes a preprocessing step 120 for whitening an audio music sample. Id. at ¶ 20, 21, FIG.1. The whitening step reduces the presence of resonances that are attributable to the equipment used to record the audio sample and do not reflect the actual content. Id. In Ellis, whitening occurs as a preprocessing step prior to time-to-frequency transformation, or decomposition. Id.
The Painter reference describes a method for equalizing/whitening an audio signal to reduce the creation of resonances in a loudspeaker. Painter at ¶¶ 2–4, 45–48. Painter’s equalizer analyzes the amplitude of an audio signal in a set of frequency bands. Id. at ¶¶ 53–58, FIG.1. It attenuates frequency bands whose amplitude exceeds a threshold. Id. The Painter reference describes performing equalization either on a time domain signal or a frequency domain signal. Id. at ¶¶ 59–61, FIGs.2A, 2B. This would have suggested to one of ordinary skill in the art performing Ellis’s whitening after decomposition instead of prior to decomposition.
One of ordinary skill would recognize that these references, which are all related to audio processing and fingerprinting, fit together like a puzzle. The Ahmanieri reference would have motivated one of ordinary skill in the art to build a conference system 300 with the ability to generate and compare 

Claims 1–5 and 8–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 depends on claim 5 and further requires the following:

Claim 7 depends on claim 5 and further requires the following:
“wherein the fingerprints are created by calculating an energy in each frequency bin of the plurality of frequency bins, and retaining a set of frequency bins of the plurality of frequency bins representing at least a threshold amount of a total energy of a respective audio segment.”
The combination of prior art references does not disclose or make obvious this claimed method of generating a fingerprint. In particular, the cited prior art does not disclose zeroing out the lowest percentage of data points in each frequency bin of the plurality of frequency bins; or retaining a set of frequency bins of the plurality of frequency bins representing at least a threshold amount of a total energy of respective audio segment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/15/2021